Exhibit 10.1

 

BECKMAN COULTER, INC.
BENEFIT EQUITY TRUST AGREEMENT
Dated as of October 5, 2004
between
Beckman Coulter, Inc.
and
Wells Fargo Bank, N.A.

 

TABLE OF CONTENTS

 

SECTION 1.

Definitions

 

 

 

 

SECTION 2.

Establishment of the Trust

 

 

2.1.

Trust Fund

 

 

2.2.

Irrevocability

 

 

2.3.

Claims of Creditors

 

 

 

 

SECTION 3.

Acceptance by the Trustee

 

 

 

 

SECTION 4.

Investment of the Trust

 

 

4.1.

General Duty of the Trustee

 

 

4.2.

Additional Powers of the Trustee

 

 

 

 

SECTION 5.

Establishment and Maintenance of Participant Schedule

 

 

5.1.

Form of Participant Schedule

 

 

5.2.

Maintaining the Participant Schedule

 

 

 

 

SECTION 6.

Maintenance of Trust

 

 

6.1.

Trust Assets and Allocation to Plans

 

 

6.2.

Valuation of Trust and Accounts

 

 

6.3.

Relationship to Plans

 

 

 

 

SECTION 7.

Voting and Tender of Company Stock Held in Trust

 

 

7.1.

Voting Rights

 

 

7.2.

Tender Rights

 

 

7.3.

Notices and Information Statements

 

 

 

 

SECTION 8.

Distributions from the Trust

 

 

8.1.

Distributions from the Trust

 

 

8.2.

Significant Event

 

 

8.3.

Protection of the Trustee

 

 

8.4.

Company Obligations

 

 

8.5.

Trustee as Holder of Legal Title to Trust Assets

 

 

8.6.

Federal Income Tax Consequences of the Trust

 

 

8.7.

Reversion to the Company

 

 

i

--------------------------------------------------------------------------------


 

SECTION 9.

Expenses, Compensation and Indemnification

 

 

9.1.

Compensation

 

 

9.2.

Charge on Trust Fund

 

 

9.3.

Indemnification

 

 

9.4.

Force Majeure

 

 

9.5.

Payment from Trust Fund

 

 

 

 

SECTION 10.

Administration and Records

 

 

10.1.

Records

 

 

10.2.

Settlement of Accounts

 

 

10.3.

Audit

 

 

10.4.

Judicial Settlement

 

 

10.5.

Delivery of Records to Successor

 

 

10.6.

Tax Filings

 

 

 

 

SECTION 11.

Removal or Resignation of the Trustee and Designation of Successor Trustee

 

 

11.1.

Removal

 

 

11.2.

Resignation

 

 

11.3.

Successor Trustee

 

 

 

 

SECTION 12.

Enforcement of Trust Agreement

 

 

12.1.

Rights of Parties to Enforce the Trust Agreement

 

 

12.2.

Limitation on Rights of Participants and Beneficiaries

 

 

 

 

SECTION 13.

Termination

 

 

13.1.

Termination upon Specific Events

 

 

13.2.

Termination in Other Events

 

 

13.3.

Limitation on Trustee Liability Upon Total Distribution; Continuation of Trustee
Powers

 

 

13.4.

Nonapplicability of ERISA

 

 

13.5.

Reversion to the Company

 

 

 

 

SECTION 14.

Amendment

 

 

14.1.

Amendments in General

 

 

14.2.

Nonapplicability of ERISA; Preventing Current Taxation

 

 

 

 

SECTION 15.

Nonalienation

 

 

15.1.

Prohibition Against Certain Transfers, Pledges, Etc

 

 

 

 

SECTION 16.

Communications

 

 

16.1.

To the Company, Board of Directors and Committee

 

 

16.2.

To the Trustee

 

 

16.3.

To a Participant

 

 

16.4.

Binding upon Receipt

 

 

16.5.

Authority to Act

 

 

16.6.

Authenticity of Instruments

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 17.

Claims of the Company’s Bankruptcy Creditors

 

 

17.1.

Bankruptcy Creditors

 

 

17.2.

Resumption of Benefits; Restoration of Accounts

 

 

 

 

SECTION 18.

Consolidation, Merger or Sale of the Company

 

 

18.1.

Consolidation, Merger or Sale of the Company

 

 

 

 

SECTION 19.

Miscellaneous Provisions

 

 

19.1.

Binding Effect

 

 

19.2.

Inquiry as to Authority

 

 

19.3.

Responsibility for Company Action

 

 

19.4.

Successor to Trustee

 

 

19.5.

Intercompany Agreements

 

 

19.6.

Titles Not to Control

 

 

19.7.

Laws of the State of California to Govern

 

 

19.8.

Fractional Shares

 

 

19.9.

Entire Agreement

 

 

iii

--------------------------------------------------------------------------------


 

THE BECKMAN COULTER, INC. BENEFIT EQUITY TRUST AGREEMENT (“Trust Agreement”),
made and entered into as of                , 2004 by and between Beckman
Coulter, Inc., a corporation organized under the laws of the State of Delaware
(the “Company”), and Wells Fargo Bank, N.A., a national banking association,
organized under the law of the United States of America (the “Trustee”),

 

W I T N E S S E T H:

 

WHEREAS, the Company has in place various qualified and non-qualified employee
benefit plans and arrangements for the benefit of some or all of the employees
of the Company and certain of its subsidiaries and affiliates and may from time
to time adopt one or more additional plans or arrangements;

 

WHEREAS, the Company and its subsidiaries or affiliates have and will have
certain legal obligations under these employee benefit plans or arrangements;

 

WHEREAS, the Company desires to establish a trust and to enter into this Trust
Agreement to assist it in meeting certain of these obligations and intends to
make contributions to such trust at such time or times and in such amount or
amounts as it may determine;

 

WHEREAS, the Company intends that such contributions shall be held by the
Trustee and invested and reinvested primarily in common stock of the Company,
all in accordance with the provisions of this Trust Agreement;

 

WHEREAS, inasmuch as the income and corpus of such trust may and will be applied
in discharge of the Company’s legal obligations, such trust is intended to be a
“grantor trust” within the meaning of Section 671 of the Internal Revenue Code
of 1986;

 

WHEREAS, the Company intends that the assets of such trust at all times shall be
subject to the claims of bankruptcy and other general creditors of the Company
and its subsidiaries and affiliates that maintain the employee benefit plans and
arrangements as provided in Section 17 of this Trust Agreement; and

 

WHEREAS, the Company desires to appoint the Trustee to serve as Trustee of such
trust and the Trustee accepts such appointment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Trustee declare and agree as follows:

 

SECTION 1.         Definitions.

 

As used in this Trust Agreement, the following definitions apply to the terms
indicated below:

 

1.1           “Administrator” or “Administrators” shall refer to the committee,
person or persons charged with responsibility for overseeing and administering
the Plans.

 

--------------------------------------------------------------------------------


 

1.2           “Affiliate” shall mean (i) any corporation, other than the
Company, which is included in a controlled group of corporations (within the
meaning of Code Section 414(b)) of which the Company is a member, (ii) any trade
or business, other than the Company, which is under common control (within the
meaning of Code Section 414(c)) with the Company, (iii) any entity or
organization, other than the Company, which is a member of an affiliated service
group (within the meaning of Code Section 414(m)) of which the Company is a
member, and (iv) any entity or organization, other than the Company, which is
affiliated with the Company under Code Section 414(o).  An entity shall be
considered an Affiliate only during the period of time in which such entity has
the required relationship with the Company under clauses (i), (ii), (iii) or
(iv) above following the execution of this Trust Agreement.

 

1.3           “Authorized Administrator” shall mean an Administrator to whom the
Committee has delegated authority to initiate distributions of Company Stock in
accordance with Section 8.1.

 

1.4           “Authorized Employee” shall mean an employee of the Company to
whom the Committee has delegated authority to initiate distributions of Company
Stock in accordance with Section 8.1.

 

1.5           “Beneficiary” shall mean any person entitled to receive benefits
under any Plan on the death of a Participant.

 

1.6           “Benefits” shall mean amounts that the Company or an Affiliate has
an obligation pursuant to any Plan to (i) pay from its general assets, (ii)
provide for the payment of by making contributions from its general assets, or
(iii) deliver in shares of Company Stock.

 

1.7           “Board of Directors” shall mean the Board of Directors of the
Company.

 

1.8           “Change in Control” shall be deemed to occur if the secretary of
the Company certifies to the Trustee that any of the following events has
occurred:

 

1.8.1        Any “person”, as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than
an employee benefit plan of the Company, or a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding voting securities. 
Notwithstanding the preceding sentence, a Change in Control shall not be deemed
to have occurred if the “person” described in the preceding sentence is an
underwriting syndicate which has acquired the ownership of 20% or more of the
combined voting power of the Company’s then outstanding voting securities solely
in connection with a public offering of the Company’s securities; or

 

1.8.2        The Company consummates a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another entity, other than (A) a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior

 

2

--------------------------------------------------------------------------------


 

thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of another entity) more than 50% of the
combined voting power of the voting securities of the Company or such other
entity outstanding immediately after such merger or consolidation or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person acquires 20% or more of the combined
voting power of the Company’s then outstanding voting securities; or

 

1.8.3        The stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

1.9           “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.

 

1.10         “Committee” shall mean such committee as the Board of Directors
shall appoint from time to time to administer the Trust.  The Committee shall
consist of three or more persons.  The members of the Committee will be
certified to the Trustee by the secretary or assistant secretary of the Board of
Directors.

 

1.11         “Company Stock” shall mean the common stock of the Company, par
value $.10 per share.

 

1.12         “Daily Value” shall mean, with respect to a share of Company Stock,
the closing reported sales price per share of Company Stock on the New York
Stock Exchange Composite Tape, or if Company Stock is not traded on such stock
exchange, the principal national securities exchange on which Company Stock is
traded, or if not so traded, the mean between the highest bid and lowest asked
quotation on the over-the-counter market as reported by the National Quotations
Bureau, or any similar organization, on any relevant date, or if not so
reported, as determined by the Committee in a manner consistently applied.

 

1.13         “Eligible Participant” shall mean a Participant who is an Employee
and who, during the 6-month period preceding the date as of which Eligible
Participants are to be determined for purposes of this Trust Agreement,
purchased Common Stock pursuant to the Beckman Coulter, Inc. Employees’ Stock
Purchase Plan, other than a Participant who is a member of the Board of
Directors.

 

1.14         “Employee” shall mean any individual who is actively employed by
the Company or an Affiliate.

 

1.15         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.

 

1.16         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
it may be amended from time to time.

 

1.17         “Minimum Distribution Schedule” shall mean the schedule (or
schedules) set forth in Schedule B.

 

3

--------------------------------------------------------------------------------


 

1.18         “Other Assets” shall mean any asset or investment aside from cash
held by the Trust that is not Company Stock.

 

1.19         “Participant Schedule” shall mean the schedule prepared by the
Company pursuant to Section 5.1.

 

1.20         “Participants” shall mean those individuals who participate in one
or more of the Plans described in Schedule A.

 

1.21         “Plans” shall mean the plans or arrangements referred to in
Schedule A, as it may be amended from time to time.

 

1.22         “Trust” shall mean the trust established pursuant to this Trust
Agreement.

 

1.23         “Trust Fund” shall mean all Company Stock, money and Other Assets
from time to time contributed to the Trust and all investments and reinvestments
made therewith or proceeds thereof and all earnings and profits thereon, less
all payments and charges as authorized herein.

 

SECTION 2.         Establishment of the Trust.

 

2.1.          Trust Fund.  The Company hereby establishes the Trust.  The Trust
Fund shall consist of such sums of Company Stock, other securities of the
Company, money and other property acceptable to the Trustee as are from time to
time paid or delivered to the Trustee.  The Company shall have no duty or
obligation to make any contribution to the Trust and the Trustee shall have no
duty or obligation to require the Company to make any contribution to the
Trust.  The Trust Fund shall be held by the Trustee in trust and shall be dealt
with in accordance with the provisions of this Trust Agreement.  The Trustee,
and any successor Trustee appointed pursuant to Section 11 hereof or resulting
under Section 19.4 hereof shall at all times be a bank and trust company or
other national banking association that is neither a subsidiary of nor other
firm related by direct or indirect beneficial stock ownership to the Company.

 

2.2.          Irrevocability.  Except as provided in Section 17 hereof, the
Trust shall be for the exclusive purpose of assisting the Company in providing
Benefits and defraying expenses of the Trust in accordance with the provisions
of this Trust Agreement.  No part of the income or corpus of the Trust Fund
shall be recoverable by the Company prior to a termination of the Trust in
accordance with Section 13.2; provided, however, that the Trust Fund shall be
applied in discharge of the Company’s legal obligations as provided in this
Trust Agreement.

 

2.3.          Claims of Creditors.  Notwithstanding anything in this Trust
Agreement or the Plans to the contrary, the Trust Fund shall at all times be
subject to the claims of bankruptcy and other general creditors of the Company
and its Affiliates, as provided in Section 17 hereof.  No Participant or Plan
shall have any claim against the Trust Fund other than as a general unsecured
creditor of the Company.

 

4

--------------------------------------------------------------------------------


 

SECTION 3.         Acceptance by the Trustee.

 

The Trustee accepts the Trust established under this Trust Agreement on the
terms and subject to the provisions set forth herein.  The Trustee agrees to
discharge and perform fully and faithfully all of the duties and obligations
imposed upon it under this Trust Agreement.

 

SECTION 4.         Investment of the Trust.

 

4.1.          General Duty of the Trustee.  Except as otherwise directed in
writing by the Committee pursuant to this Section 4.1, and except as otherwise
expressly provided in this Trust Agreement, all assets received by the Trustee
other than Company Stock shall be invested as soon as practicable in, and remain
invested in, Company Stock.  The Trustee shall acquire shares of Company Stock
in the open market or through the method of purchase and sales which is used by
the Trustee in the normal course of its security transactions, including
transactions with the Company.  The Committee may direct in writing that cash or
Other Assets received by the Trustee may be retained and invested in Other
Assets.

 


4.1.1.       UPON ANY PURCHASE BY OR CONTRIBUTION TO THE TRUST OF COMPANY STOCK
PURSUANT TO THIS SECTION 4, THE TRUSTEE SHALL PROMPTLY TAKE SUCH STEPS AS ARE
NECESSARY TO REGISTER SUCH COMPANY STOCK ON THE BOOKS OF THE COMPANY IN
ACCORDANCE WITH SECTION 4.2.13 HEREOF.


 


4.1.2.       IN THE EVENT A CHANGE IN CONTROL OCCURS, IT IS THE INTENTION OF THE
COMPANY THAT THE TRUSTEE’S DUTIES UNDER THIS TRUST AGREEMENT WILL NOT CHANGE
OTHER THAN EXPRESSLY STATED HEREIN.  THE BOARD OF DIRECTORS SHALL INFORM THE
TRUSTEE IN WRITING OF A CHANGE IN CONTROL IN ACCORDANCE WITH SECTION 1.8
HEREIN.  THE ORIGINAL COMPANY WILL REQUIRE THE SUCCESSOR COMPANY TO PROVIDE THE
TRUSTEE WITH AN INTERIM PROCEDURE OR DEFAULT AS TO WHO WILL INSTRUCT THE TRUSTEE
AFTER THE CHANGE IN CONTROL BUT BEFORE THE SUCCESSOR COMPANY HAS NAMED A
SUCCESSOR COMMITTEE (IF A COMMITTEE IS NAMED AS THE SUCCESSOR COMPANY’S DELEGATE
AND IS THE ONE WHO INSTRUCTS THE TRUSTEE.)  THE SUCCESSOR COMPANY SHALL CONTINUE
TO HAVE ALL THE RIGHTS, DUTIES, RESPONSIBILITIES AND OBLIGATIONS AS THE ORIGINAL
COMPANY WITH REGARD TO THIS TRUST AGREEMENT.


 

4.2.          Additional Powers of the Trustee.  Subject to the provisions of
Section 4.1, the Trustee shall have the right, power and authority to take any
action and to enter into and carry out every agreement with respect to the Trust
Fund that may be necessary or advisable to discharge its responsibilities
hereunder, and without limiting the generality of the foregoing and in addition
to all other powers and authorities herein elsewhere specifically granted to the
Trustee, the Trustee shall have the following powers and authorities, except as
otherwise expressly provided herein, with respect to all property constituting a
part of the Trust Fund:

 


4.2.1.       SUBJECT TO SECTION 7 HEREOF, TO SELL, EXCHANGE OR TRANSFER ANY SUCH
PROPERTY AT PUBLIC OR PRIVATE SALE FOR CASH OR ON CREDIT AND GRANT OPTIONS FOR
THE PURCHASE OR EXCHANGE THEREOF, SOLELY AS DIRECTED BY THE COMMITTEE.

 

5

--------------------------------------------------------------------------------


 


4.2.2.       SUBJECT TO SECTION 7 HEREOF, TO PARTICIPATE IN ANY PLAN OF
REORGANIZATION, CONSOLIDATION, MERGER, COMBINATION, LIQUIDATION OR OTHER SIMILAR
PLAN RELATING TO ANY SUCH PROPERTY, AND TO CONSENT TO OR OPPOSE ANY SUCH PLAN OR
ANY ACTION THEREUNDER, OR ANY CONTRACT, LEASE, MORTGAGE, PURCHASE, SALE OR OTHER
ACTION BY ANY CORPORATION OR OTHER ENTITY ANY OF THE SECURITIES OF WHICH MAY AT
ANY TIME BE HELD IN THE TRUST FUND, AND TO DO ANY ACT WITH REFERENCE THERETO, TO
THE EXTENT THAT A HOLDER OF SUCH PROPERTY HAS ANY SUCH RIGHTS, SOLELY AS
DIRECTED BY THE COMMITTEE.


 


4.2.3.       PURSUANT TO THE DIRECTION OF THE COMMITTEE, TO DEPOSIT CASH OR ANY
OTHER ASSETS WITH ANY PROTECTIVE, REORGANIZATION OR SIMILAR COMMITTEE; TO
DELEGATE DISCRETIONARY POWER TO ANY SUCH COMMITTEE; AND TO PAY PART OF THE
EXPENSES AND COMPENSATION OF ANY SUCH COMMITTEE AND ANY ASSESSMENTS LEVIED WITH
RESPECT TO ANY PROPERTY SO DEPOSITED.


 


4.2.4.       PURSUANT TO THE DIRECTION OF THE COMMITTEE, TO EXERCISE ANY
CONVERSION PRIVILEGE OR SUBSCRIPTION RIGHT AVAILABLE IN CONNECTION WITH ANY SUCH
PROPERTY, AND TO DO ANY ACT WITH REFERENCE THERETO, INCLUDING THE EXERCISE OF
OPTIONS, THE MAKING OF AGREEMENTS OR SUBSCRIPTIONS AND THE PAYMENT OF EXPENSES,
ASSESSMENTS OR SUBSCRIPTIONS, WHICH MAY BE DEEMED NECESSARY OR ADVISABLE IN
CONNECTION THEREWITH, AND TO HOLD AND RETAIN ANY SECURITIES OR OTHER PROPERTY
WHICH IT MAY SO ACQUIRE.


 


4.2.5.       TO COMMENCE OR DEFEND SUITS OR LEGAL PROCEEDINGS AND TO REPRESENT
THE TRUST IN ALL SUITS OR LEGAL PROCEEDINGS; TO SETTLE, COMPROMISE OR SUBMIT TO
ARBITRATION ANY CLAIMS, DEBTS OR DAMAGES, DUE OR OWING TO OR FROM THE TRUST.


 


4.2.6.       SUBJECT TO SECTION 7 HEREOF, TO EXERCISE, PERSONALLY OR BY GENERAL
OR LIMITED POWER OF ATTORNEY, ANY RIGHT, INCLUDING THE RIGHT TO VOTE,
APPURTENANT TO ANY SECURITIES OR OTHER SUCH PROPERTY, SOLELY AS DIRECTED BY THE
COMMITTEE.


 


4.2.7.       TO HOLD CASH AWAITING INVESTMENT UNINVESTED, AND TO MAINTAIN SUCH
ADDITIONAL CASH BALANCES AS IT SHALL DEEM REASONABLE OR NECESSARY TO MEET
ANTICIPATED CASH DISTRIBUTIONS FROM OR ADMINISTRATIVE COSTS OF THE TRUST,
NOTWITHSTANDING THAT THE TRUSTEE OR A RELATED ENTITY MAY DIRECTLY OR INDIRECTLY
BENEFIT FROM ANY “FLOAT” THAT ACCRUES DURING SUCH PERIOD.


 


4.2.8.       TO HOLD CASH UNINVESTED, IN SUCH AMOUNTS AND FOR SUCH TIMES AS THE
TRUSTEE IN ITS DISCRETION DEEMS REASONABLE OR NECESSARY UNDER THE CIRCUMSTANCES,
DURING ANY PERIOD IN WHICH AN INVESTMENT OR DISTRIBUTION TRANSACTION OR ANY
COMPARABLE TRANSACTION IS PENDING, WITHOUT INCURRING LIABILITY FOR PAYMENT OF
INTEREST THEREON, AND TO INVEST CASH OR OTHER ASSETS AT WELLS FARGO BANK, N.A.,
OR ANOTHER BANK AND TRUST COMPANY OR NATIONAL BANKING ASSOCIATION IN ANY TYPE OF
INTEREST-BEARING INVESTMENT, INCLUDING, WITHOUT LIMITATION, DEPOSIT ACCOUNTS,
CERTIFICATES OF DEPOSIT AND REPURCHASE AGREEMENTS, NOTWITHSTANDING THAT THE
TRUSTEE OR A RELATED ENTITY MAY DIRECTLY OR INDIRECTLY BENEFIT FROM ANY “FLOAT”
THAT ACCRUES DURING SUCH PERIOD.

 

6

--------------------------------------------------------------------------------


 


4.2.9.       TO FORM CORPORATIONS OR PARTNERSHIPS AND TO CREATE TRUSTS TO HOLD
TITLE TO ANY CASH OR OTHER ASSETS CONSTITUTING THE TRUST FUND, UPON SUCH TERMS
AND CONDITIONS AS MAY BE DEEMED ADVISABLE.


 


4.2.10.     TO ENGAGE LEGAL COUNSEL, INCLUDING (EXCEPT FOLLOWING THE OCCURRENCE
OF A CHANGE IN CONTROL) COUNSEL TO THE COMPANY, OR ANY OTHER SUITABLE AGENTS, TO
CONSULT WITH SUCH COUNSEL OR AGENTS WITH RESPECT TO THE IMPLEMENTATION OR
CONSTRUCTION OF THIS TRUST AGREEMENT, THE DUTIES OF THE TRUSTEE HEREUNDER, THE
TRANSACTIONS CONTEMPLATED BY THIS TRUST AGREEMENT OR ANY ACT WHICH THE TRUSTEE
PROPOSES TO TAKE OR OMIT, TO RELY UPON THE ADVICE OF SUCH COUNSEL OR AGENTS, AND
TO PAY ANY SUCH COUNSEL’S OR AGENT’S REASONABLE FEES, EXPENSES AND COMPENSATION.


 


4.2.11.     TO REGISTER OR HOLD ANY SECURITIES OR OTHER PROPERTY HELD BY IT IN
ITS OWN NAME OR OF ITS NOMINEE OR IN THE NAME OF ANY AFFILIATE OR OF ITS NOMINEE
OR IN THE NAME OF ANY CUSTODIAN OF SUCH PROPERTY OR OF ITS NOMINEE, INCLUDING
THE NOMINEE OF ANY SYSTEM FOR THE CENTRAL HANDLING OF SECURITIES, WITH OR
WITHOUT THE ADDITION OF WORDS INDICATING THAT SUCH SECURITIES ARE HELD IN A
FIDUCIARY CAPACITY, TO DEPOSIT OR ARRANGE FOR THE DEPOSIT OF ANY SUCH SECURITIES
WITH SUCH A SYSTEM AND TO HOLD ANY SECURITIES IN BEARER FORM.


 


4.2.12.     TO MAKE, EXECUTE AND DELIVER, AS TRUSTEE, ANY AND ALL DEEDS, LEASES,
NOTES, BONDS, GUARANTEES, MORTGAGES, CONVEYANCES, CONTRACTS, WAIVERS, RELEASES
OR OTHER INSTRUMENTS IN WRITING THAT ARE NECESSARY OR PROPER FOR THE
ACCOMPLISHMENT OF ANY OF THE FOREGOING POWERS.


 


4.2.13.     TO TAKE ALL ACTION NECESSARY TO SETTLE AUTHORIZED TRANSACTIONS,
INCLUDING EXERCISING THE POWER TO BORROW OR RAISE MONEY FROM ANY LENDER, WHICH
MAY BE THE TRUSTEE IN ITS CORPORATE CAPACITY OR ANY AFFILIATE OR AGENT OF THE
TRUSTEE, UPON SUCH TERMS AND CONDITIONS AS ARE NECESSARY TO SETTLE SECURITY
PURCHASES AND/OR FOREIGN EXCHANGE OR CONTRACTS FOR FOREIGN EXCHANGE AND TO
SECURE THE REPAYMENTS THEREOF BY PLEDGING ALL OR ANY PART OF THE TRUST FUND.

 

7

--------------------------------------------------------------------------------


 

SECTION 5.         Establishment and Maintenance of Participant Schedule.

 

5.1.          Form of Participant Schedule.  Upon request by the Trustee, the
Company shall prepare, and shall deliver to the Trustee in accordance with
Section 5.2 hereof, a schedule that sets forth the name of each Participant
entitled to receive a Benefit under a Plan or describes the classes of
Participants entitled to receive Benefits under the Plans.  Such Participant
Schedule shall also include a list of Eligible Participants.

 

5.2.          Maintaining the Participant Schedule.  As soon as practicable
after execution of this Trust Agreement, the Company shall deliver to the
Trustee the Participant Schedule.  The Company shall from time to time update
the Participant Schedule, as may be required under this Trust Agreement.  Each
Participant Schedule shall state the date as of which it applies, and the
Trustee shall be entitled to rely upon such Participant Schedule, without a duty
of further inquiry, until it receives an updated Participant Schedule bearing a
later date.  Each Participant Schedule shall contain all information concerning
a Participant which the Trustee will need to complete its responsibilities under
this Trust Agreement.

 

SECTION 6.         Maintenance of Trust.

 

6.1.          Trust Assets and Allocation to Plans.  The Trustee shall hold all
assets contributed or otherwise obtained by the Trust and shall distribute such
contributions and any earnings thereon to such Administrators, Employees or
Participants as the Committee may from time to time direct pursuant to Section 8
hereof or as may be required pursuant to Section 8 hereof.

 

6.2.          Valuation of Trust and Accounts.  The Trustee shall revalue the
Trust Fund as of the last business day of each calendar quarter.  Shares of
Company Stock shall be valued at the Daily Value of Company Stock as of such
date.

 

6.3.          Relationship to Plans.  The list of Plans shall include at all
times at least one plan which is not a “pension plan” or “welfare plan” within
the meaning of ERISA.  Benefits available under any of the Plans shall not be
limited or governed in any way by the amount of contributions to the Trust.  No
contributions from any Participant under any of the Plans shall be made to the
Trust.

 

SECTION 7.         Voting and Tender of Company Stock Held in Trust.

 

7.1.          Voting Rights.  The Trustee shall vote the shares of Company Stock
held by the Trust in accordance with directions received from Eligible
Participants determined as of the record date.  As soon as practicable following
the record date in question, the Company shall deliver to the Trustee a
Participant Schedule listing Eligible Participants determined as of such record
date.  Each Eligible Participant listed on such Participant Schedule shall have
the right to direct the vote with respect to that number of shares of Company
Stock held by the Trust as is equal to the total number of shares of Company
Stock held by the Trust as of such record date divided by the number of Eligible
Participants listed on the Participant Schedule who submit such voting
directions.  All actions taken by Eligible Participants pursuant to this Section
7.1 shall be held confidential by the Trustee and shall not be divulged or
released to any person, other than (i) agents of the Trustee who are not
affiliated

 

8

--------------------------------------------------------------------------------


 

with the Company or its Affiliates, (ii) by virtue of the execution by the
Trustee of any proxy, consent or letter of transmittal for the shares of Company
Stock held in the Trust, or (iii) as may be required by court order.

 

7.2.          Tender Rights.  If any person shall commence a tender or exchange
offer or any similar transaction with respect to the Company Stock, the Trustee
shall pass through tender or exchange rights to Eligible Participants determined
as of the commencement of such tender or exchange offer.  As soon as practicable
following the commencement of such tender or exchange offer, the Company shall
deliver to the Trustee a Participant Schedule listing the Eligible Participants
determined as of the commencement of such tender or exchange offer.  Each
Eligible Participant listed on such Participant Schedule shall have the right to
direct the tender or exchange of that number of shares of Company Stock held by
the Trust as is equal to the total number of shares of Company Stock held by the
Trust divided by the number of Eligible Participants listed on the Participant
Schedule who submit such tender or exchange directions.  The Trustee shall
devise and implement a procedure to assure the confidentiality of any directions
given by Eligible Participants in response to such offers.  All actions taken by
Eligible Participants pursuant to this Section 7.2 shall be held confidential by
the Trustee and shall not be divulged or released to any person, other than (i)
agents of the Trustee who are not affiliated with the Company or its Affiliates,
(ii) by virtue of the execution by the Trustee of any proxy, consent or letter
of transmittal for the shares of Company Stock held in the Trust, or (iii) as
may be required by court order.

 

7.3.          Notices and Information Statements.  The Company shall provide the
Trustee in a timely manner with notices and information statements (including
proxy statements) when voting rights are to be exercised, and with respect to
tender, exchange or similar offers, at the same time and in the same manner
(except to the extent the Exchange Act requires otherwise) as such notices and
information statements (including proxy statements) are provided to shareholders
of the Company generally.  The Trustee shall, in turn, at no expense to itself,
provide all material received by the Company pursuant to this Section 7.3 to
Eligible Participants described in Sections 7.1 and 7.2.

 

SECTION 8.         Distributions from the Trust.

 

8.1.          Distributions from the Trust.  Subject to Section 8.1.3 below, the
particular Plan with respect to which any distribution from the Trust is made
and the timing of any distribution will be determined by the Committee in
accordance with the following directions: (a) to the extent available, shares of
Company Stock sufficient to meet the obligations of the Beckman Coulter, Inc.
Employees’ Stock Purchase Plan shall first be allocated to the Administrator of
such Plan, and (b) remaining shares of Company Stock (if any) shall be allocated
to the Administrators of other Plans or directly to Participants in such other
Plans or Employees, as determined by the Committee in good faith taking into
account the best interests of a broad cross-section of Participants. 
Distributions from the Trust shall not be subject to the consent or approval of
any adverse party within the meaning of Code Section 672(a).

 


8.1.1.       RELIANCE UPON WRITTEN INSTRUCTIONS.  THE COMMITTEE, AN AUTHORIZED
ADMINISTRATOR OR AN AUTHORIZED EMPLOYEE SHALL INFORM THE TRUSTEE IN WRITING OF
HOW

 

9

--------------------------------------------------------------------------------


 


MANY SHARES ARE REQUIRED TO FUND DISTRIBUTIONS UNDER SECTION 8.1(A).  THE
TRUSTEE MAY RELY UPON WRITTEN INSTRUCTIONS RECEIVED FROM THE COMMITTEE,
AUTHORIZED ADMINISTRATOR OR AUTHORIZED EMPLOYEE TO CARRY OUT THE INSTRUCTIONS
CONTAINED IN THIS SECTION 8.1 AND SHALL HAVE NO RESPONSIBILITY TO VERIFY OR
MONITOR THE DETERMINATIONS MADE BY THE COMMITTEE, AUTHORIZED ADMINISTRATOR OR
AUTHORIZED EMPLOYEE.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THE TRUSTEE
RECEIVES A DISTRIBUTION REQUEST IT KNOWS OR SHOULD REASONABLY KNOW TO BE
FRAUDULENT, THE TRUSTEE SHALL PROMPTLY NOTIFY THE COMMITTEE OF SUCH REQUEST AND
ITS CONCERNS THEREWITH.  NO SHARES OF COMPANY STOCK SHALL BE RELEASED IN
SATISFACTION OF ANY SUCH REQUEST UNLESS AND UNTIL THE COMMITTEE CONFIRMS THE
AUTHENTICITY OF SUCH REQUEST AND PROVIDES WRITTEN NOTIFICATION TO THE TRUSTEE OF
SUCH DETERMINATION.


 


8.1.2.       DELEGATION TO ADMINISTRATORS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS SECTION 8.1, THE COMMITTEE MAY AUTHORIZE ONE OR MORE
ADMINISTRATORS AND/OR EMPLOYEES OF THE COMPANY TO INITIATE DISTRIBUTIONS FROM
THE TRUST UNDER THIS SECTION 8.1, SUBJECT TO SUCH LIMITATIONS AS THE COMMITTEE
DEEMS ADVISABLE.  THE COMMITTEE SHALL PROVIDE THE TRUSTEE WITH WRITTEN
NOTIFICATION OF ANY SUCH DELEGATION OF AUTHORITY (INCLUDING ANY LIMITATIONS
THEREON).  FOLLOWING THE TRUSTEE’S RECEIPT OF SUCH WRITTEN NOTIFICATION, THE
TRUSTEE SHALL BE ENTITLED TO RELY ON WRITTEN DISTRIBUTION REQUESTS RECEIVED FROM
AN AUTHORIZED ADMINISTRATOR OR AUTHORIZED EMPLOYEE AS IF SUCH REQUESTS HAD BEEN
SUBMITTED BY THE COMMITTEE; PROVIDED THAT SUCH DISTRIBUTION REQUESTS DO NOT
EXCEED THE AUTHORITY DELEGATED TO THE AUTHORIZED ADMINISTRATOR OR AUTHORIZED
EMPLOYEE SUBMITTING THE REQUEST.  THE BOARD SHALL HAVE COMPLETE AND EXCLUSIVE
POWER AND AUTHORITY TO MODIFY OR TERMINATE THE ABILITY OF AN AUTHORIZED
ADMINISTRATOR OR AUTHORIZED EMPLOYEE TO INITIATE DISTRIBUTIONS AT ANY TIME.  THE
COMMITTEE SHALL PROVIDE WRITTEN NOTIFICATION OF ANY SUCH MODIFICATION OR
TERMINATION TO THE TRUSTEE.


 


8.1.3.       MINIMUM DISTRIBUTION.  AT THE END OF EACH FULL CALENDAR YEAR PRIOR
TO THE TERMINATION OF THE TRUST, THE TRUSTEE SHALL DETERMINE WHETHER THE TOTAL
NUMBER OF SHARES DISTRIBUTED PURSUANT TO REQUESTS SUBMITTED BY THE COMMITTEE,
ALL AUTHORIZED ADMINISTRATORS AND ALL AUTHORIZED EMPLOYEES EXCEEDS THE MINIMUM
DISTRIBUTION FOR SUCH YEAR, AS SET FORTH IN THE MINIMUM DISTRIBUTION SCHEDULE. 
IF THE NUMBER OF SHARES OF COMPANY STOCK DISTRIBUTED DOES NOT EXCEED THE
SPECIFIED MINIMUM DISTRIBUTION, THE TRUSTEE SHALL DISTRIBUTE SUCH ADDITIONAL
SHARES OF COMPANY STOCK AS MAY BE NECESSARY TO SATISFY SUCH REQUIREMENTS.  ALL
DISTRIBUTIONS OF COMPANY STOCK PURSUANT TO THIS SECTION 8.1.3 SHALL BE ALLOCATED
AMONG THE VARIOUS ADMINISTRATORS OF THE PLANS PURSUANT TO WRITTEN INSTRUCTIONS
PROVIDED BY THE COMMITTEE THAT ARE DESIGNED TO ENSURE THAT SUCH SHARES ARE
PROMPTLY DISTRIBUTED PRO RATA TO ALL PARTICIPANTS EMPLOYED BY THE COMPANY AT THE
END OF THE RELEVANT CALENDAR YEAR ON A UNIFORM AND NON-DISCRIMINATORY BASIS.


 


8.1.4.       ACCELERATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
COMMITTEE MAY DIRECT THAT THE NUMBER OF SHARES DISTRIBUTED IN ANY YEAR EXCEED
THE NUMBER OF SHARES REQUIRED TO BE DISTRIBUTED UNDER THE MINIMUM DISTRIBUTION
SCHEDULE AND/OR THAT SHARES BE DISTRIBUTED PRIOR TO THE DATE SPECIFIED IN SUCH
SCHEDULE.  IF THE NUMBER OF SHARES DISTRIBUTED IN ANY YEAR EXCEEDS THE NUMBER OF
SHARES REQUIRED TO BE DISTRIBUTED IN SUCH YEAR PURSUANT TO THE MINIMUM
DISTRIBUTION SCHEDULE, THE MINIMUM

 

10

--------------------------------------------------------------------------------


 


DISTRIBUTION AMOUNT FOR EACH SUBSEQUENT YEAR SHALL AUTOMATICALLY BE REDUCED BY A
PRO RATA AMOUNT OF THE EXCESS SHARES DISTRIBUTED.


 


8.1.5.       FINAL DISTRIBUTION OF COMPANY STOCK.  IN THE EVENT THE TOTAL NUMBER
OF SHARES OF COMPANY STOCK REQUESTED FOR DISTRIBUTION BY THE COMMITTEE, ALL
AUTHORIZED ADMINISTRATORS AND ALL AUTHORIZED EMPLOYEES EXCEEDS THE NUMBER OF
SHARES OF COMPANY STOCK THEN REMAINING AVAILABLE FOR DISTRIBUTION, THE TRUSTEE
SHALL PROMPTLY PROVIDE WRITTEN NOTIFICATION TO THE COMMITTEE AND THE FINAL
DISTRIBUTION OF SHARES SHALL BE DETERMINED BY THE COMMITTEE IN ACCORDANCE WITH
SECTION 8.1 ABOVE.


 

8.2.          Significant Event.  If an event occurs that causes 30 percent or
more of the Participants to cease to be Employees within a 12-month period, as
certified by the Committee, then all remaining distribution amounts under the
Minimum Distribution Schedule will be reduced in direct proportion to such
reduction and the Minimum Distribution Schedule will be correspondingly
extended.

 

8.3.          Protection of the Trustee.  The Trustee shall, to the maximum
extent permitted by applicable law, be fully protected in acting upon the
Participant Schedule and any written statement, affidavit or certification
referred to in this Trust Agreement.  The Trustee shall at all times, to the
maximum extent permitted by applicable law, be fully protected in making
distributions pursuant to Sections 4.1, 8, 13 and 17 hereof.

 

8.4.          Company Obligations.  Notwithstanding the provisions of this Trust
Agreement, the Company and its Affiliates shall remain obligated with respect to
the Benefits attributable to their respective employees.  Nothing in this Trust
Agreement shall relieve the Company or any of its Affiliates of their respective
liabilities with respect to the Benefits except to the extent such amounts are
paid to a Plan or a Participant from the Trust, it nevertheless being the
Company’s intent that the Trust Fund shall be applied in discharge of the
Company’s legal obligations as provided in this Trust Agreement.

 

8.5.          Trustee as Holder of Legal Title to Trust Assets.  Subject to
Section 17 hereof, the Trustee shall hold legal title to all assets in the Trust
for the benefit of the Participants and Employees.

 

8.6.          Federal Income Tax Consequences of the Trust.  The Trust Fund may
be applied in the discharge of legal obligations of the Company as provided
herein.  Accordingly, the Company shall take into account in computing its tax
liability, those items of income, deductions and credits against tax
attributable to assets held in the Trust to which the Company would have been
entitled had the Trust not been in existence.  The Trustee shall notify the
Company promptly after it becomes aware of any tax liability assessed against,
or imposed upon, the Trust or the Trustee in its capacity as Trustee of the
Trust.  The Company shall be responsible for all matters in respect of such
assessment or imposition, and shall have sole responsibility for any defense in
connection therewith.  Payments in respect of any tax liability of the Company
arising in connection with earnings, gains or activities relating to the Trust,
including, without limitation, interest and penalties, shall be made from the
Trust Fund after a final determination of such liability, unless the Company
promptly pays such liability.

 

11

--------------------------------------------------------------------------------


 

In the event the assets of the Trust are insufficient to pay such liability, any
deficit shall be paid promptly by the Company.

 

8.7.          Reversion to the Company.  Notwithstanding the foregoing
provisions of this Section 8, to the extent that Company Stock held by the Trust
has not been transferred to Participants in accordance with the terms of this
Trust Agreement, such Company Stock shall revert to the Company upon the
termination of the Trust.

 

SECTION 9.         Expenses, Compensation and Indemnification.

 

9.1.          Compensation.  The Company shall pay the Trustee compensation in
such amount as is mutually agreed upon from time to time between the Company and
the Trustee and documented in one or more written agreements.  The Company
acknowledges that, as part of the Trustee’s compensation, the Trustee will earn
interest on balances, including disbursement balances and balances arising from
purchase and sale transactions.  To the extent the Trustee advances funds to the
Trust Fund for disbursements or to effect the settlement of purchase
transactions, the Trustee shall be entitled to collect from the Trust Fund an
amount equal to what would have been earned on the sums advanced (an amount
approximating the “federal funds” interest rate).  The Trustee shall not be
reimbursed by the Company for any expenses incurred in connection with the
implementation, management or administration of the Trust.

 

9.2.          Charge on Trust Fund.  All compensation referred to in Section 9.1
hereof shall be a charge on the Trust Fund and shall constitute a lien on the
Trust Fund in favor of the Trustee and shall be payable from the Trust Fund
unless paid when due by the Company.

 

9.3.          Indemnification.  The Company hereby agrees to indemnify and hold
harmless the Trustee from and against any losses, costs, damages, claims or
expenses, including, without limitation, reasonable attorneys’ fees, which the
Trustee may incur or pay out in connection with, or otherwise arising out of:

 


9.3.1.       THE PERFORMANCE BY THE TRUSTEE OF ITS DUTIES HEREUNDER, UNLESS ANY
SUCH LOSS, COST, DAMAGE, CLAIM OR EXPENSE IS A RESULT OF NEGLIGENCE OR WILLFUL
MISCONDUCT BY THE TRUSTEE OR THE BREACH BY THE TRUSTEE OF ITS FIDUCIARY DUTIES
HEREUNDER; OR


 


9.3.2.       ANY ACTION TAKEN BY THE TRUSTEE IN GOOD FAITH PURSUANT TO THE
WRITTEN DIRECTION OF THE COMPANY, ANY PARTICIPANT OR ANY PARTICIPANT’S
BENEFICIARIES OR ANY ACTION OMITTED TO BE TAKEN BY THE TRUSTEE BECAUSE ANY
DIRECTION REQUIRED BY THE TRUST AGREEMENT TO BE GIVEN TO THE TRUSTEE BY THE
COMPANY, ANY PARTICIPANT OR ANY PARTICIPANT’S BENEFICIARIES HAS NOT BEEN GIVEN
TO THE TRUSTEE.


 

In the event that any action or regulatory proceeding shall be commenced or
claim asserted which may entitle the Trustee to be indemnified hereunder, the
Trustee shall give the Company written notice of such action or claim promptly
after becoming aware of such commencement or assertion unless the Company has
otherwise received notice of such action or claim.  The Company shall be
entitled to participate in and, upon notice to the Trustee, assume the defense
of, any such action or claim using counsel reasonably acceptable to the
Trustee.  The Trustee shall cooperate with the Company in connection with the
defense

 

12

--------------------------------------------------------------------------------


 

of any such action or claim.  Subject to Section 17, the Trustee shall have no
claim on the assets of the Trust Fund in respect of amounts payable to the
Trustee under this Section 9.3.

 

9.4.          Force Majeure.  The Trustee shall not be responsible or liable for
any losses to the Trust Fund resulting from nationalization, expropriation,
devaluation, seizure or similar action by any governmental authority, de facto
or de jure; or enactment, promulgation, imposition or enforcement by any such
governmental authority of currency restrictions, exchange controls, levies or
other charges affecting the property; or acts of war, terrorism, insurrection or
revolution; or acts of God; or any other similar event beyond the control of the
Trustee or its agents.  This Section 9.4 shall survive the termination of this
Trust Agreement.

 

9.5.          Payment from Trust Fund.  All payments of compensation referred to
in Sections 9.1 hereof may be made without approval or direction of the Company.

 

SECTION 10.       Administration and Records.

 

10.1.        Records.  Subject to Sections 7.1 and 7.2, the Trustee shall keep
or cause to be kept accurate and detailed accounts of any investments, receipts,
disbursements and other transactions hereunder and all accounts, books and
records relating thereto shall be open to inspection and audit at all reasonable
times by any person designated by the Company.  The Trustee shall preserve all
such accounts, books and records, in original form or on microfilm, magnetic
tape or any other similar process, for such period as the Trustee may determine,
but the Trustee may destroy such accounts, books and records only after first
notifying the Company in writing of its intention to do so and transferring to
the Company, subject to Sections 7.1 and 7.2 hereof, any of such accounts, books
and records that the Company shall request.

 

10.2.        Settlement of Accounts.  Subject to Sections 7.1 and 7.2 hereof,
within 60 days after the close of each calendar year, and within 60 days after
the removal or resignation of the Trustee or the termination of the Trust (or
any portion thereof), the Trustee shall file with the Company a written account
setting forth all investments, receipts, disbursements and other transactions
effected by it with respect to the Trust during the preceding calendar year or
during the period from the close of the preceding calendar year to the date of
such removal, resignation or termination, including a description of all
investments and securities purchased and sold, with the cost or net proceeds of
such purchases or sales, and showing all cash, securities and other property
held at the end of such calendar year or other period.

 

It shall be the duty of the Company to review such written account promptly
within 90 days from the date of filing any such account and if, within such
90-day period, the Company does not file with the Trustee a written notice of
objection to any of the Trustee’s acts or transactions, the initial account
shall become an account stated between the Trustee and the Company.  If the
Company files a written notice of objection with the Trustee, the Trustee may
file with the adjusted account, in which case it shall be the duty of the
Company to review such adjusted account promptly within 30 days from the date of
its filing.  If, within such 30-day period, the Company fails to file a written
notice of objection to any of the Trustee’s acts or transactions as so adjusted
with the Trustee, the adjusted account shall become an account

 

13

--------------------------------------------------------------------------------


 

stated between the Trustee and the Company.  Unless an account is fraudulent,
when it becomes an account stated it shall be finally settled, and the Trustee
shall, to the maximum extent permitted by applicable law, be forever released
and discharged from all liability and accountability with respect to the
propriety of its acts and transactions shown in such account.

 

10.3.        Audit.  The Trustee shall from time to time permit an independent
public accountant selected by the Company to have access during ordinary
business hours to such records as may be necessary to audit the Trustee’s
accounts.

 

10.4.        Judicial Settlement.  Nothing contained in this Trust Agreement
shall be construed as depriving the Trustee or the Company of the right to have
a judicial settlement of the Trustee’s accounts.  Upon any proceeding for a
judicial settlement of the Trustee’s accounts or for instructions, the only
necessary party thereto in addition to the Trustee shall be the Company.

 

10.5.        Delivery of Records to Successor.  In the event of the removal or
resignation of the Trustee, the Trustee shall deliver to the successor Trustee
all records which shall be required by the successor Trustee to enable it to
carry out the provisions of this Trust Agreement.

 

10.6.        Tax Filings.  In addition to any returns required of the Trustee by
law (e.g., any information return required to be filed on IRS Form 1041), the
Trustee shall prepare and file such tax reports and other returns as the Company
and the Trustee may from time to time agree.

 

SECTION 11.       Removal or Resignation of the Trustee and Designation of
Successor Trustee.

 

11.1.        Removal.  At any time prior to the occurrence of a Change in
Control, the Company may remove the Trustee with or without cause upon at least
60 days’ notice in writing to the Trustee.  At any time after the occurrence of
a Change in Control, the Trustee may not be removed except by order of a court
of competent jurisdiction.  No removal of the Trustee shall be effective until
the Company has appointed in writing a successor Trustee, and such successor
Trustee has accepted the appointment in writing.

 

11.2.        Resignation.  The Trustee may resign at any time upon at least 90
days’ notice in writing to the Company, except that any such resignation shall
not be effective until the Company has appointed in writing a successor Trustee,
and such successor Trustee has accepted the appointment in writing.  At any time
after 60 days following the sending of such notice of resignation, if the
Company is unable to appoint a successor Trustee or if a successor Trustee has
not accepted an appointment, the Trustee shall be entitled, at the expense of
the Company, to petition a United States District Court or any of the courts of
the State of California or other court having jurisdiction to appoint its
successor.

 

11.3.        Successor Trustee.  Subject to Section 2.1 hereof, each successor
Trustee, during such period as it shall act as such, shall have the powers and
duties herein conferred upon the Trustee, and the word “Trustee” wherever used
herein, except where the context otherwise requires, shall be deemed to include
any successor Trustee.  Upon

 

14

--------------------------------------------------------------------------------


 

designation of a successor Trustee and delivery to the resigned or removed
Trustee of written acceptance by the successor Trustee of such designation, such
resigned or removed Trustee shall promptly assign, transfer, deliver and pay
over to such Trustee, in conformity with the requirements of applicable law, the
funds and properties in its control or possession then constituting the Trust
Fund.

 

SECTION 12.       Enforcement of Trust Agreement.

 

12.1.        Rights of Parties to Enforce the Trust Agreement.  The Company and
the Trustee shall have the right to enforce any provision of this Trust
Agreement.  In any action or proceeding affecting the Trust, the only necessary
parties shall be the Company and the Trustee and, except as otherwise required
by applicable law, no other person shall be entitled to any notice or service of
process.  Any judgment entered in such an action or proceeding shall, to the
maximum extent permitted by applicable law, be binding and conclusive on all
persons having or claiming to have any interest in the Trust or any Plan.

 

12.2.        Limitation on Rights of Participants and Beneficiaries.  Neither
the Plans nor any Participant or Beneficiary shall have any rights with respect
to the Trust Fund, no Plan shall be deemed to have any beneficial interest in
the Trust Fund and no Employee shall be deemed to have any beneficial interest
in the Trust Fund arising from his participation in any particular Plan.

 

SECTION 13.       Termination.

 

13.1.        Termination upon Specific Events.  The Trust shall be terminated as
soon as practicable after the Trustee has received written notice from the
Committee that one or more of the following events has occurred:

 


13.1.1.     IN THE COMMITTEE’S SOLE DISCRETION, THE DEPARTMENT OF LABOR OR A
COURT OF COMPETENT JURISDICTION HAS DETERMINED OR WOULD BE LIKELY TO DETERMINE
THAT THE ASSETS OF THE TRUST ARE SUBJECT TO PART 4 OF SUBTITLE B OF TITLE I OF
ERISA, OR


 


13.1.2.     IN THE COMMITTEE’S SOLE DISCRETION, THE INTERNAL REVENUE SERVICE OR
A COURT OF COMPETENT JURISDICTION HAS DETERMINED OR WOULD BE LIKELY TO DETERMINE
THAT ANY PORTION OF THE TRUST FUND IS PRESENTLY TAXABLE TO ANY PARTICIPANT OR
BENEFICIARY.


 

In the event of a termination pursuant to this Section 13.1, the Company shall
provide the Trustee with a Participant Schedule and the addresses of all
Participants, and the Trustee shall distribute all assets then constituting the
Trust Fund to all Participants listed on the Participant Schedule in an equal
amount per Participant.

 

13.2.        Termination in Other Events.  Notwithstanding anything herein to
the contrary, the Trust shall terminate on the earliest of (a) 21 years
following the death of the youngest Participant included on the Participant
Schedule received by the Trustee in 2004, (b) the date on which the Committee
informs the Trustee in writing that the Company and its Affiliates have no
obligations under any Plans (or the date on which there are no Plans), or (c)
the date on which the Trust contains no assets and retains no claims to recover
assets from the Company and its Affiliates pursuant to any provision hereof.  In
the event of a termination

 

15

--------------------------------------------------------------------------------


 

described in clauses (a) or (b) of this Section 13.2, the Trustee shall
distribute the assets remaining in the Trust Fund to all Participants listed on
the Participant Schedule in an equal amount per Participant.

 

13.3.        Limitation on Trustee Liability Upon Total Distribution;
Continuation of Trustee Powers.  Upon a total distribution of the Trust assets
pursuant to Sections 8 or 13, the Trustee shall be relieved from all further
liability.  The powers of the Trustee hereunder shall continue so long as any
assets of the Trust remain in its hands.

 

13.4.        Nonapplicability of ERISA.  Notwithstanding anything herein to the
contrary, no amount shall be distributed to any Participant pursuant to this
Section 13 if such distribution could, in the opinion of independent counsel,
cause the Trust to be subject to ERISA (other than as an unfunded plan described
in Section 201(2) of ERISA).  Prior to a distribution pursuant to this Section,
the Committee shall provide the Trustee with a Participant Schedule (taking into
account this Section 13.4).

 

13.5.        Reversion to the Company.  Notwithstanding anything in this Trust
Agreement to the contrary, if an event of termination has occurred and Company
Stock held by the Trust has not been transferred to Participants in accordance
with the terms of this Trust Agreement, such Company Stock shall revert to the
Company.

 

SECTION 14.       Amendment.

 

14.1.        Amendments in General.  The Company may, in its sole discretion,
from time to time amend, in whole or in part, any or all of the provisions of
this Trust Agreement, including, without limitation, by adding to, or
subtracting from, Schedule A hereto one or more “pension plans” or “welfare
plans” (within the meaning of ERISA) or plans or arrangements that are not
“pension plans” or “welfare plans” (within the meaning of ERISA); provided that,
(a) in making any modification to Schedule A hereto, the Company shall act in
good faith taking into account the best interests of a broad cross-section of
employees, and (b) the Company shall ensure that at all times Schedule A shall
include at least one Plan that is not a “pension plan” or “welfare plan” within
the meaning of ERISA.  No amendment to this Trust Agreement or the Plans shall
be made that would (a) purport to alter the irrevocable character of the Trust,
(b) without the Trustee’s prior written consent, adversely affect the Trustee’s
rights, increase the Trustee’s duties or responsibilities or decrease the
Trustee’s compensation hereunder, (c) without the prior written consent of a
majority of the Participants, adversely affect the Participants’ rights under
the Plan, or (d) decrease the Trustee’s compensation hereunder or alter Sections
1.8, 2, 4, 6, 7, 8, 13 or 14.1.

 

14.2.        Nonapplicability of ERISA; Preventing Current Taxation. 
Notwithstanding Section 14.1, the Company may amend this Trust Agreement from
time to time in such a manner as may be necessary, in the opinion of independent
counsel, to prevent this Trust Agreement or the Trust from becoming subject to
ERISA and to prevent the current taxation of the Trust Fund to Participants.

 

16

--------------------------------------------------------------------------------


 

SECTION 15.       Nonalienation.

 

15.1.        Prohibition Against Certain Transfers, Pledges, Etc.  Except as
otherwise provided by this Trust Agreement and except as otherwise may be
required by applicable law, (a) no amount payable to or in respect of any Plan,
Participant or Employee at any time under the Trust shall be subject in any
manner to alienation by anticipation, sale, transfer, assignment, bankruptcy,
pledge, attachment, charge, or encumbrance of any kind, and any attempt to so
alienate, sell, transfer, assign, pledge, attach, charge, or otherwise encumber
any such amount, whether presently or thereafter payable, shall be void, and (b)
the Trust Fund shall in no manner be liable for or subject to the debts or
liabilities of any Participant.

 

SECTION 16.       Communications.

 

16.1.        To the Company, Board of Directors and Committee.  Communications
to the Company, the Board of Directors and the Committee shall be addressed to:

 

Beckman Coulter, Inc.

4300 North Harbor Boulevard

Fullerton, CA 92835

Attention:  Treasurer

 

with a copy to:

 

Beckman Coulter, Inc.

4300 North Harbor Boulevard

Fullerton, CA 92835

Attention:  Office of General Counsel

 

provided, however, that upon the Company’s written request, such communications
shall be sent to such other address as the Company may specify.

 

16.2.        To the Trustee.  Communications to the Trustee shall be addressed
to:

 

Wells Fargo Bank, N.A.

Institutional Trust Operations

P.O. Box 63050

San Francisco, CA  94163

 

with a copy to:

 

Wells Fargo Bank, N.A.

Institutional Trust Services

4365 Executive Drive, 17th Floor

San Diego, CA  92121

 

provided, however, that upon the Trustee’s written request, such communications
shall be sent to such other address as the Trustee may specify.

 

17

--------------------------------------------------------------------------------


 

16.3.        To a Participant.  Communications to a Participant or to his
Beneficiaries shall be addressed to the Participant or his Beneficiaries,
respectively, at the address indicated on the Company’s records as in effect at
the time of the communication, which the Company shall provide to the Trustee
upon the Trustee’s request.

 

16.4.        Binding upon Receipt.  No communication shall be binding on the
Trustee until it is received by the Trustee, and no communication shall be
binding on the Company, the Board of Directors or the Committee until it is
received by the Company, the Board of Directors or the Committee, respectively,
and no communication shall be binding on a Participant or the Participant’s
Beneficiaries until it is received by the Participant or the Participant’s
Beneficiaries, respectively.

 

16.5.        Authority to Act.  The secretary of the Company shall from time to
time certify to the Trustee the person or persons authorized to act for the
Company, the Committee and the Board of Directors, and shall provide the Trustee
with such information regarding the Company as the Trustee may reasonably
request.  The Trustee may continue to rely on any such certification until
notified to the contrary.

 

16.6.        Authenticity of Instruments.  The Trustee shall be fully protected
in acting upon any instrument, certificate or paper reasonably believed by it to
be genuine and to be signed or presented by the proper person or persons, and
the Trustee shall be under no duty to make any investigation or inquiry as to
any statement contained in any such writing but may accept the same as
conclusive evidence of the truth and accuracy of the statements therein
contained.

 

SECTION 17.       Claims of the Company’s Bankruptcy Creditors.

 

17.1.        Bankruptcy Creditors.  In the event of the Company’s “insolvency,”
the assets of the Trust shall be available to pay the claims of any creditor of
the Company to whom a distribution may be made in accordance with state and
federal bankruptcy laws.  The Company shall be deemed to be “insolvent” if it is
either (a) unable to pay its debts and liabilities as they become due, or (b)
subject to a pending proceeding as a debtor under the federal bankruptcy code
(or any successor federal statute) or any state bankruptcy code.  In the event
the Company becomes insolvent, the Board of Directors and the Chief Executive
Officer of the Company shall notify the Trustee of the event as soon as
practicable.  Upon receipt of such notice, or if the Trustee receives other
written allegations of the Company’s insolvency from a third party considered by
the Trustee to be reliable and responsible, the Trustee shall cease making any
distributions from the assets of the Trust, shall hold the assets in the Trust
for the benefit of the Company’s creditors and shall take such steps as are
necessary to determine within a reasonable period of time whether the Company is
insolvent.  In making such determination, the Trustee may rely upon a
certificate of the Board of Directors and the Chief Executive Officer of the
Company or a determination by a court of competent jurisdiction that the Company
is or is not insolvent.  In the case of the Trustee’s determination of the
Company’s insolvency, the Trustee will deliver assets of the Trust to satisfy
claims of the Company’s creditors as directed pursuant to a final order of a
court of competent jurisdiction.

 

18

--------------------------------------------------------------------------------


 

17.2.        Resumption of Benefits; Restoration of Accounts.  In the event the
Trustee ceases making distributions by reason of Section 17.1, the Trustee shall
resume making distributions pursuant to Sections 4 or 13 of this Agreement only
after the Trustee has determined that the Company is no longer insolvent or upon
receipt of an order of a court of competent jurisdiction requiring such
distributions.  In making any determination under this Section 17, the Trustee
may rely upon a certificate of the Board of Directors and the Chief Executive
Officer of the Company.

 

SECTION 18.       Consolidation, Merger or Sale of the Company.

 

18.1.        Consolidation, Merger or Sale of the Company.  Effective upon
consolidation of the Company with, or merger of the Company into, any
corporation or corporations, or any sale or conveyance of all or substantially
all of the assets of the Company, the Trustee shall deal with the corporation
formed by such consolidation, or with or into which the Company is merged, or
the person that acquires the assets of the Company, on the same basis as it
dealt with the Company prior to such transactions and, in such event, the term
“Company” within this Agreement shall mean such corporation or person.

 

SECTION 19.       Miscellaneous Provisions.

 

19.1.        Binding Effect.  This Trust Agreement shall be binding on the
Company and the Trustee and their respective successors and assigns.

 

19.2.        Inquiry as to Authority.  A third party dealing with the Trustee
shall not be required to make inquiry as to the authority of the Trustee to take
any action nor be under any obligation to follow the proper application by the
Trustee of the proceeds of sale of any property sold by the Trustee or to
inquire into the validity or propriety of any act of the Trustee.

 

19.3.        Responsibility for Company Action.  The Trustee assumes no
obligation or responsibility with respect to any action required by this Trust
Agreement on the part of the Company, the Board of Directors, the Committee, any
Affiliate, the Participants or any Beneficiaries.  The Trustee shall be under no
duties except such duties as are specifically set forth as such in this Trust
Agreement or under applicable law, and no implied covenant or obligation shall
be read into this Trust Agreement against the Trustee.

 

19.4.        Successor to Trustee.  Subject to Section 2.1, any corporation into
which the Trustee may be merged or with which it may be consolidated, or any
corporation resulting from any merger, reorganization or consolidation to which
the Trustee may be a party, or any corporation to which all or substantially all
the trust business of the Trustee may be transferred shall be the successor of
the Trustee hereunder without the execution or filing of any instrument or the
performance of any act.

 

19.5.        Intercompany Agreements.  The Company may require any Affiliate to
enter into such other agreement or agreements as it shall deem necessary to
obligate such Affiliate to reimburse the Company for any other amounts paid by
the Company hereunder, directly or indirectly, in respect of such Affiliate’s
employees.

 

19

--------------------------------------------------------------------------------


 

19.6.        Titles Not to Control.  Titles to the Sections of this Trust
Agreement are included for convenience only and shall not control the meaning or
interpretation of any provision of this Trust Agreement.

 

19.7.        Laws of the State of California to Govern.  This Trust Agreement
and the Trust established hereunder shall be governed by and construed, enforced
and administered in accordance with the laws of the State of California, without
reference to the principles of conflicts of law thereof.

 

19.8.        Fractional Shares.  Notwithstanding anything herein to the
contrary, the Trustee may distribute any fractional share otherwise required to
be distributed to Administrators or Participants pursuant to Sections 8 or 13,
in cash in an amount equal to the Daily Value, multiplied by such fraction.

 

19.9.        Entire Agreement.  This Trust Agreement sets forth the entire
agreement and understanding of the Company and the Trustee with respect to the
subject matter hereof and supersedes all prior oral or written agreements,
understandings, negotiations, discussions and commitments related to the subject
matter hereof.  In the event the Company and the Trustee enter into one or more
additional agreements in the future and one or more provisions of such future
agreements conflicts with the terms of this Trust Agreement, the provisions of
this Trust Agreement shall be controlling unless expressly provided otherwise.

 

IN WITNESS WHEREOF, this Trust Agreement has been duty executed by the parties
hereto as of the day and year first above written.

 

 

 

BECKMAN COULTER, INC.

 

 

 

 

 

 

 

 

By:

/s/ James J. Glover

Attest:

/s/ William H. May

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A., as Trustee

 

 

 

 

 

 

 

 

By:

/s/ Marianne Nelson

Attest:

/s/ Chris Gold

 

 

 

20

--------------------------------------------------------------------------------


 

SCHEDULE A

 

BECKMAN COULTER, INC.
BENEFIT EQUITY FUND
WELLS FARGO BANK, N.A. TRUSTEE

 

 

LIST OF PLANS

 

Beckman Coulter, Inc. Incentive Compensation Plan of 1990

Beckman Coulter, Inc. Stock Option Plan for Non-Employee Directors

Beckman Coulter, Inc. 1998 Incentive Compensation Plan

Beckman Coulter, Inc. 2004 Long-Term Performance Plan

Beckman Coulter, Inc. Employees’ Stock Purchase Plan (U.S. and Canada)

Beckman Coulter, Inc. Savings Plan

Beckman Coulter, Inc. Option Gain Deferral Program

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

BECKMAN COULTER, INC.
BENEFIT EQUITY FUND
WELLS FARGO BANK, N.A., TRUSTEE

 

 

MINIMUM DISTRIBUTION SCHEDULE
AS OF OCTOBER 5, 2004



YEAR

 

SHARES REMAINING
BEGINNING OF YEAR

 

SHARES
DEPOSITED

 

MINIMUM
DISTRIBUTION

 

SHARES REMAINING
END OF YEAR

 

2004

 

5,000,000

 

5,000,000

 

—

 

5,000,000

 

2005

 

4,800,000

 

—

 

200,000

 

4,600,000

 

2006

 

4,600,000

 

—

 

200,000

 

4,400,000

 

2007

 

4,400,000

 

—

 

200,000

 

4,200,000

 

2008

 

4,200,000

 

—

 

200,000

 

4,000,000

 

2009

 

4,000,000

 

—

 

200,000

 

3,800,000

 

2010

 

3,800,000

 

—

 

200,000

 

3,600,000

 

2011

 

3,600,000

 

—

 

200,000

 

3,400,000

 

2012

 

3,400,000

 

—

 

200,000

 

3,200,000

 

2013

 

3,200,000

 

—

 

200,000

 

3,000,000

 

2014

 

3,000,000

 

—

 

200,000

 

2,800,000

 

2015

 

2,800,000

 

—

 

200,000

 

2,600,000

 

2016

 

2,600,000

 

—

 

200,000

 

2,400,000

 

2017

 

2,400,000

 

—

 

200,000

 

2,200,000

 

2018

 

2,200,000

 

—

 

200,000

 

2,000,000

 

2019

 

2,000,000

 

—

 

200,000

 

1,800,000

 

2020

 

1,800,000

 

—

 

200,000

 

1,600,000

 

2021

 

1,600,000

 

—

 

200,000

 

1,400,000

 

2022

 

1,400,000

 

—

 

200,000

 

1,200,000

 

2023

 

1,200,000

 

—

 

200,000

 

1,000,000

 

2024

 

1,000,000

 

—

 

200,000

 

800,000

 

2025

 

800,000

 

—

 

200,000

 

600,000

 

2026

 

600,000

 

—

 

200,000

 

400,000

 

2027

 

400,000

 

—

 

200,000

 

200,000

 

2028

 

200,000

 

—

 

200,000

 

—

 

 

--------------------------------------------------------------------------------